DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
Claims 1-4, 7, 10-11, 14-16, 20, 23, 26, 34, and 38-39 are currently pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim(s) 1-4, 7, 10-11, 14-16, 20, 23, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatton (US 20130227972 A1) in view of Aizenberg (US 7459197 B2).

Regarding claim 1:
Hatton discloses a surface (see Fig. 7A-E) for enhancing the condensation of a vapor and/or accelerating freezing of a liquid on said surface (the surface shown in Fig. 7A-E is in contact with a liquid that freezes. See abstract & [0029]. Note: the limitation for enhancing the condensation of a vapor and/or accelerating freezing of a liquid constitutes an intended use limitation that does not further limit the structure of the claimed invention. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114-II - Ex parte Masham, 2 USPQ2d 1647 (1987)), said surface comprising: 
a substrate (see Fig. 7A-E) adapted to contact a vapor and cause a plurality of asymmetrically-shaped droplets to form thereon (the surface shown in Fig. 7A-E is in contact with a liquid that freezes as illustrated in abstract & [0029]. Note: the limitation adapted to contact a vapor and cause a plurality of asymmetrically-shaped droplets to form thereon constitutes an intended use limitation that does not further limit the structure of the claimed invention. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114-II - Ex parte Masham, 2 USPQ2d 1647 (1987)), 
wherein the substrate comprises a plurality of recessed areas formed therein (see Fig. 7A-E, [0038]), each of said recessed areas having an average longest lateral dimension of about 100 nm to about 10 um (see [0012]: the distance between two adjacent structures/grooves is between 0.02 um to 1000um, which encompasses the claimed range) and an average depth of about 150 nm to about 30 um (see [0012]: the height of the structures/grooves is between 0.1 um to 1000um, which encompasses the 
Hatton does not disclose wherein the surface is hydrophilic or biphilic.

In the same field of endeavor, Aizenberg teaches that it is known to provide structured surfaces with an external stimuli so as to make the surface either relatively hydrophobic or relatively hydrophilic (see at least col. 1, L 11-29, col. 3, L 15-22). These type of application enable the provision of smart surfaces.

Therefore, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the surface of Hatton with an external stimuli so as to make the surface hydrophilic, in the manner taught by Aizenberg.

One of ordinary skills would have recognized that doing so would have allowed the surface to be employed for both hydrophobic and hydrophilic applications; thereby, improving the serviceability of the surface.

Regarding claim 2:
Hatton as modified discloses all the limitations.
Hatton further discloses wherein the plurality of recessed areas are pores formed in the substrate (see Fig. 7A-E).

Regarding 7:
Hatton as modified discloses all the limitations.


Regarding claim 10:
Hatton as modified discloses all the limitations.
Hatton further discloses wherein said substrate comprises one or more layers deposited upon a base material ([0050]).

Regarding claim 11:
Hatton as modified discloses all the limitations.
Hatton further discloses wherein said one or more layers comprises a layer selected from the group consisting of silica layers, photosensitive polymer layers, non-photosensitive polymer layers, and resinous coating layers ([0050]).

Regarding claim 14:
Hatton as modified discloses all the limitations.
Hatton further discloses wherein said substrate comprises a material selected from the group consisting of metals (and alloys), polymers, ceramics, composites, and mixtures thereof ([0050]).

Regarding claim 15:
Hatton as modified discloses all the limitations.
Hatton further discloses wherein said substrate comprises a hydrophilic material ([0050]: the substrate comprise aluminum, which is a material that tends to repel water).

Regarding claims 1 and 3-4:
Hatton discloses a surface (Fig. 4) for enhancing the condensation of a vapor and/or accelerating freezing of a liquid on said surface (the surface shown in Fig. 4 is in contact with a liquid that freezes. See abstract 
a substrate (see Fig. 4) adapted to contact a vapor and cause a plurality of asymmetrically-shaped droplets to form thereon (the surface shown in Fig. 4 is in contact with a liquid that freezes as illustrated in abstract & [0029]. Note: the limitation adapted to contact a vapor and cause a plurality of asymmetrically-shaped droplets to form thereon constitutes an intended use limitations that do not further limit the structure of the claimed invention. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114-II - Ex parte Masham, 2 USPQ2d 1647 (1987)),
wherein the substrate comprises a plurality of recessed areas formed therein (see upper surface of #10: a plurality of areas are formed thereon, each at least between two post #20, and these area are recessed from the top surface of the post #20), each of said recessed areas having an average longest lateral dimension of about 100 nm to about 10 um and an average depth of about 150 nm to about 30 um (see [0034]), said recessed areas being adapted to restrict the mobility of said droplets upon said surface and inhibit formation of symmetrical droplets through droplet coalescence upon said surface (again, the recessed areas being adapted to restrict the mobility of said droplets upon said surface and inhibit formation of symmetrical droplets through droplet coalescence upon said surface is an intended use limitations that do not further limit the structure of the claimed invention. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114-II - Ex parte Masham, 2 USPQ2d 1647 (1987)); wherein said plurality of recessed areas comprises the interstitial space between a plurality of pillar structures (see space “p” between pillars #20); 

Hatton does not disclose wherein the surface is hydrophilic or biphilic.

In the same field of endeavor, Aizenberg teaches that it is known to provide structured surfaces with an external stimuli so as to make the surface either relatively hydrophobic or relatively hydrophilic (see at least col. 1, L 11-29, col. 3, L 15-22). These type of application enable the provision of smart surfaces.

Therefore, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the surface of Hatton with an external stimuli so as to make the surface hydrophilic, in the manner taught by Aizenberg.

One of ordinary skills would have recognized that doing so would have allowed the surface to be employed for both hydrophobic and hydrophilic applications; thereby, improving the serviceability of the surface.

Regarding claims 16, 20, 23, and 26:
If a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process. Thus, the method of the claims above, as claimed, would necessarily result from the normal operation of the apparatus of claim 1. See MPEP 2112.02. Thus, for sake of simplicity, conciseness, and brevity, please refer to the rejection of claim 1 above for the rejection of claims 16, 20, 23, and 26.

Also see alternate rejections of claims 16, 20, 23, and 26 below.

Claim(s) 34 and 38-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatton (US 20130227972 A1) in view of Aizenberg (US 7459197 B2); and further in view of Experimental Study on Condensation Doc Pages 213-219 by Rahman and Jacobi [herein afterwards referred to as Experimental study on condensation].

Regarding claim 34:
Hatton as modified discloses all the limitations, except for a heat exchange system comprising one or more conduits configured to conduct a heat-exchange fluid therethrough and having an inner surface configured to contact said heat-exchange fluid and an outer surface comprising the surface of claim 1.

Experimental Study on Condensation teaches that it is known to employ microgrooved surface as surface of heat exchangers (see abstract and 1st paragraph of introduction). Also by official notice, the examiner submits that heat exchangers with one or more conduits to conduct a heat-exchange fluid therethrough and having an inner surface configured to contact a heat-exchange fluid is well known in the art.

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Hatton with a heat exchange system having the characteristics above as taught by Experimental Study on Condensation and the general art.

One of ordinary skills would have recognized that doing so would have prevented frost formation of the heat exchanger of the system (especially when the surface is reversed to be hydrophobic); thereby, enhancing the heat exchanger performance and the system efficiency as suggested by Experimental Study on Condensation (see 1st and 2nd paragraph of the introduction).

Regarding claim 38:
Hatton as modified discloses all the limitations, except for wherein said outer surface comprises one or more fins extended therefrom.



Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Hatton as modified with the outer surface comprising one or more fins extended therefrom.

One of ordinary skills would have recognized that doing so would have increase the heat transfer area of the heat exchanger; thereby, enhancing the heat transfer efficiency of the system.

Regarding claim 39:
Hatton as modified discloses all the limitations, except for a cooling tower comprising one or more evaporate condensing units positioned to contact at least a portion of an evaporate, said one or more condensing units having one or more surfaces according to claim 1.

Experimental Study on Condensation teaches that it is known to employ microgrooved surface as surface of heat exchangers in order to limit frost formation thereon (see abstract and 1st paragraph of introduction). Also by official notice, the examiner submits that the provision of a cooling tower comprising one or more evaporate condensing units positioned to contact at least a portion of an evaporate is well known in the art.

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Hatton with a cooling tower having the characteristics above as taught by Experimental Study on Condensation.

One of ordinary skills would have recognized that doing so would have prevented frost formation of the heat exchanger of the system (especially when the surface is reversed to be hydrophobic); thereby, st and 2nd paragraph of the introduction).

Claim(s) 16, 20, 23, and 26 is/are also rejected under 35 U.S.C. 103 as being unpatentable over Experimental Study on Condensation Doc Pages 213-219 by Rahman and Jacobi [herein afterwards referred to as Experimental study on condensation].

Regarding claim 16:
Experimental study on condensation discloses a method of recovering water from a humid vapor (see first para of Introduction section, P. 213) comprising contacting said humid vapor with a surface comprising a plurality of recessed areas, each of said recessed areas having an average longest lateral dimension of 127 nm and an average depth of 60 um (see Fig. 4, P. 216, 2nd column, 1st paragraph), said surface having a surface temperature less than the dew point of said humid vapor (see first para of Introduction section, P. 213; and Result and Discussion section, P. 215: frost is formed by recovering water from humid vapor, wherein the humid vapor is made to contact a microgrooved brass sample), thereby causing one or more asymmetrical water droplets to form on said surface (see description above, and P. 215, 2nd column), wherein upon forming, said one or more asymmetrical droplets contact an inner portion of one or more of said plurality of recessed areas, thereby pinning said one or more asymmetrical droplets to the recessed areas (see Fig. 4, P. 216, 2nd column, 1st paragraph).

Experimental study on condensation does not specifically disclose the recessed areas having an average longest lateral dimension of about 100 nm to about 10 um and an average depth of about 150 nm to about 30 um.

Nonetheless, Experimental study on condensation acknowledges that varying the size of the microgrooves affects the bridging of the droplets on the substrate (see P. 216, 1st paragraph, last 9 lines). Thus, the size of the microgrooves is recognized as a result effective variable that can be optimized by routine experimentation, as it has been held that only change of form, proportions, or degree, or the 

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the method of Experimental Study on Condensation with the recessed areas having an average longest lateral dimension of about 100 nm to about 10 um and an average depth of about 150 nm to about 30 um.

One of ordinary skills would have recognized that doing so would have optimized the process of recovering water.

Regarding claim 20:
Experimental Study on Condensation as modified discloses all the limitations.
The feature of the surface having a surface temperature greater than the frost point of said humid vapor such that said one or more droplets do not freeze and remain frozen on said surface is inherently present. It is evident that frost does not form on the surface at all time. Frost is only formed when the surface temperature is lower than the dew point of the surrounding air and below the freezing point of water (see Experimental Study on Condensation, 1st paragraph of introduction section). Thus, in operation circumstances when the surface temperature is lower than the dew point of the surrounding air, but higher than the freezing point of water, condensate collects on the surface, and said condensate does not turn into frost.

Regarding claim 23:
Experimental Study on Condensation as modified discloses all the limitations.


Regarding claim 26:
Experimental Study on Condensation as modified discloses all the limitations.
The feature of after said recovering, a portion of said droplets remains attached to an inner portion of one or more of said plurality of recessed areas is inherently present is the prior as modified. It is evident that when a water droplet is removed from one of the surface, by gravity of wind movement for example, the surface does not immediately turn 100% dry.

Response to Arguments
Applicant’s arguments filed on 12/03/2019 have been fully considered.  

Applicant amendment has overcome the drawing objection and the 112 rejections of the last office action.

Applicant submitted that claim 1 has been amended herein to specify that the surface is a hydrophilic surface, and that Hatton is concerned with forming only hydrophobic and superhydrophobic surfaces. Applicant further submitted that Hatton does not actually disclose a surface for enhancing condensation or accelerating freezing.

Amended claim has now been rejected as being unpatentable over the combination of Hatton and Aizenberg. Hatton discloses all the base structural element of claim 1, with the exception of the surface being hydrophilic.

However, Aizenberg teaches that it is known to provide structured surfaces with an external stimuli so as to make the surface either relatively hydrophobic or relatively hydrophilic (see at least col. 1, L 11-29, col. 3, L 15-22). These type of application enable the provision of smart surfaces. Accordingly, it would have 

Claim 1 remains obvious of the prior art.

Applicant further argued with respect to claim 16 that Experimental Study does not disclose wherein the water droplets are asymmetrical shapes. However, Experimental Study clearly points out water droplets on the surfaces disclose are of different sizes, shapes, and distribution. This document also points out that water droplets merges (see 2nd column of page 215). Inherently, water droplets of asymmetrical shapes will be created on the surface disclosed in this document when in operation. To the extent that applicant disagree, an alternate rejection of claim 16 has been provided. The combination of Hatton and Aizenberg as presented in claim would also anticipate the limitation of claim 16 as per MPEP 2112.02.

All the claims in this application have been rejected as being unpatentable over the combination of the prior art of record (see elaborated rejection above).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL W NOUKETCHA whose telephone number is (571)272-8438.  The examiner can normally be reached on Mon - Fri: 08:00 AM - 04:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIONEL NOUKETCHA/Examiner, Art Unit 3763                                                                                                                                                                                                        

/CASSEY D BAUER/Primary Examiner, Art Unit 3763